Citation Nr: 0525954	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  01-07 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

3.  Entitlement to a disability rating in excess of 20 
percent for subluxation of the left shoulder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to 
December 1980 and from June 1981 to September 1991.  He 
served in the Southwest Asia theater of operations during the 
Persian Gulf War from October 1990 to April 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
rating decision the RO denied service connection for the 
residuals of an ankle injury and increased the rating for the 
left shoulder disability from 10 to 20 percent.  In an 
October 2002 rating decision the RO determined that new and 
material evidence had not been received to reopen a claim for 
service connection for PTSD.  The veteran perfected appeals 
of the April 2001 and October 2002 decisions.

The veteran was afforded a videoconference hearing before the 
undersigned in January 2005.  A transcript of that hearing is 
of record.  

The issues of entitlement to service connection for the 
residuals of a right ankle injury and a disability rating in 
excess of 20 percent for subluxation of the left shoulder are 
addressed in the remand portion of the decision below.  These 
issues are remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The AMC will notify the 
veteran if further action is required on his part.




FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
in a July 1993 rating decision.  The veteran was notified of 
that decision and did not appeal.

2.  The evidence submitted subsequent to the July 1993 
decision is new, in that it is not cumulative and was not 
previously submitted to agency decisionmakers.  The evidence 
is also material because it relates to an unestablished fact 
necessary to substantiate the claim, that being whether the 
veteran has PTSD that is related to his military service, and 
it raises a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

The July 1993 rating decision in which the RO denied 
entitlement to service connection for PTSD is final, new and 
material evidence has been received, and the claim is 
reopened.  38 U.S.C.A. § 7105 (West 1991); 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 20.1103 (1993); 38 C.F.R. § 3.156 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims to have PTSD as a result of his service in 
the Persian Gulf War.

Development of the Claim

For requests to reopen previously denied claims received on 
or after August 29, 2001, VA has a duty to inform the veteran 
of the evidence needed to substantiate his claim and to 
assist him in obtaining existing evidence that may be found 
to be new and material.  If VA determines that new and 
material evidence has been submitted and reopens the 
previously denied claim, VA is obligated to fully assist him 
in obtaining any evidence that may be relevant to the claim.  
See 38 C.F.R. § 3.159(b),(c) (2004); see also Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that he provide any evidence in 
his possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2004).

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in September 2002 by 
informing him of the evidence required to establish 
entitlement to service connection, including the definition 
of new and material evidence.  The RO also informed him of 
the information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The Board finds, 
therefore, that VA has fulfilled its duty to inform him of 
the evidence he was responsible for submitting, and what 
evidence VA would obtain in order to substantiate his claim.  
Quartuccio, 16 Vet. App. at 187.

As will be shown below, the Board has determined that new and 
material evidence has been received and reopened the claim 
for service connection for PTSD.  The Board also finds that 
additional development is warranted prior to considering the 
substantive merits of the claim.  The issue of entitlement to 
service connection for PTSD is, therefore, being remanded for 
development and adjudication of the substantive merits of the 
claim by the RO in the first instance.

Pertinent Law and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1993).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996); 38 C.F.R. § 3.156 (2004).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  Evans, 9 Vet. App. at 283.

Analysis

The veteran initially claimed entitlement to service 
connection for PTSD in December 1991, but did not describe 
any stressors to purportedly cause PTSD.  A VA psychiatric 
examination in January 1992 resulted in the diagnosis of "no 
psychiatric disorder," and in a July 1993 rating decision 
the RO denied service connection for PTSD.  The RO denied 
service connection due to the absence of a verified in-
service stressor and a diagnosis of PTSD.  The veteran was 
notified of the July 1993 decision and did not appeal, and 
that decision is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1103 (1993).

In August 2002 the veteran requested reopening of the 
previously denied claim.  The evidence received in 
conjunction with the request to reopen includes VA treatment 
records showing that the veteran has PTSD as a result of his 
service in the Persian Gulf War.  The evidence also includes 
detailed statements from the veteran in which he describes 
the stressors to which he attributes his PTSD symptoms.  The 
Board finds that this evidence is new, in that the evidence 
of record in July 1993 did not reflect a diagnosis of PTSD or 
include detailed information regarding the claimed stressors.  
The evidence is also material because it relates to an 
unestablished fact necessary to support the claim, that being 
a diagnosis of PTSD and, if the claimed stressors are 
supported by corroborating evidence, raises the reasonable 
possibility of substantiating the claim.  The Board finds, 
therefore, that evidence that is both new and material has 
been received, and the claim for service connection for PTSD 
is reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.


REMAND

The stressors that the veteran claims to have caused PTSD 
include working on graves registration, and handling dead 
bodies on two occasions; seeing dead Iraqi soldiers after his 
unit entered Iraq at the end of the war; and being exposed to 
missile strikes.  No attempt has yet been made to verify any 
of his claimed stressors.  In this regard the Board notes 
that although the RO obtained a copy of the relevant portion 
of his service personnel records, the obtained document does 
not include any of his assignments after September 1989.

The veteran also claims to have injured his right ankle in 
1986, while serving in Germany.  The RO requested his service 
medical records from the service department, but no records 
prior to 1990 were included in the records provided.  
According to the documents in the claims file, the veteran 
served in the Texas Army National Guard following his release 
from active duty, and was assigned to Company A, 949th 
Support Battalion, in Killeen, Texas.  The RO requested 
service medical records from that entity in January 1992, but 
never received a response.  In order to fulfill the duty to 
assist VA should obtain all of his service medical records, 
or certification from the service department that the records 
cannot be located.

In addition, the veteran has claimed entitlement to an 
increased rating for subluxation of the left shoulder.  He 
has not, however, been informed of the evidence needed to 
establish entitlement to a higher rating, or the relative 
responsibilities in obtaining that evidence.  At his January 
2004 videoconference hearing he testified that his left 
shoulder disability had increased in severity since he was 
most recently examined in March 2001.  The Board finds, 
therefore, that this issue must be remanded in order for VA 
to fulfill the duty to notify the veteran of the evidence 
needed to substantiate his claim for a higher rating and to 
provide him a current VA examination.

In view of the foregoing, this case is remanded for the 
following:

1.  The RO should inform the veteran of 
the evidence needed to substantiate his 
claim for a higher rating.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any of the 
claimed disabilities since February 2004.  
After securing any necessary release, the 
RO should obtain copies of such records 
that are not in file.  Specifically, the 
RO should obtain the veteran's treatment 
records from the VAMC in Charleston, 
South Carolina.  

3.  The RO should obtain from appropriate 
sources all of the veteran's service 
medical records and the appropriate 
sections of his service personnel 
records.  If no additional records can be 
located, the claims file should be so 
documented.

4.  After the veteran's service personnel 
records have been obtained, the RO should 
request verification of his claimed in-
service stressor(s) from the appropriate 
source.

5.  If the above-requested development 
results in verification of the occurrence 
of the claimed stressor(s), the RO should 
provide the veteran a VA psychiatric 
examination in order to obtain an opinion 
on whether he has PTSD as a result of the 
verified stressor.  The claims file and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies, 
including psychological testing, that are 
deemed necessary for an accurate 
assessment.

The examiner should conduct an 
examination and, based on the results of 
the examination and review of the 
evidence in the claims file, provide an 
opinion on whether the verified stressor 
and the veteran's psychiatric symptoms 
meet the criteria for a diagnosis of 
PTSD.  The examiner should also provide 
the rationale for his/her opinion.

6.  If the above-requested development 
results in evidence showing that the 
veteran incurred an injury to the right 
ankle while in service, the RO should 
provide him a VA medical examination and 
obtain a medical opinion on whether he 
currently has any right ankle disorder 
that is related to that injury.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment.

7.  The RO should provide the veteran a 
VA medical examination in order to 
determine the current severity of his 
left shoulder disability.  The claims 
file and a copy of this remand should be 
made available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment.

8.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	N. W. Fabian 
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


